OFFICE   OF THE ATTORNEY     GENERAL     OF TEXAS
                                    AUSTIN
                                                                        0,
-   0. MIWll                                                            L/ ‘1
~“n OI”mmAL                                                        4J
                                                           ‘~ VI
                                                   iit
                                                   ,. A. -~
    Xonorable C. H. Robinson, Secretary
    TeXaS State Board of Chiropody Xxaminers
    Fair Building
    Fort Yorth, Teras
    'ircar
         Sirr




              This will aaknowledge:                       August 15, 1940,
    in which you state, in part, as
                                                        arti ofChiropody
                                                        ely eatSskated
                                                        8, in services

         me.aneof live1
         ol'fioee.haveb


                                             present, due to lnndequate



                                   Ir 00uld this,board rei.mburse
                                      time spent, and. money spent,
                                       services actually performed
         for the board, by allowing the Searetary two end one-half
         extra per diems monthly, at the rate of ten dollars a day
         as provided in tho above quoted Artiole? 2, Is it your
         opinion tiiatthe Article 6574, already _nrovidesfor suah
         aompensatlon by t!lesentenae, 'The Seoretary shall receive
         his neoes:jaryexpanses for services actually performed for
         the BOSrd. ' Or is a proper motion neoessary?*
Honorable C. H, Bobinson, Page 2


         Artiole 4568, Vernonts Annotated Civil Statutes,
meatin& the Board of Chiropody Sxamiinere,says, in part:
          T?hey (the board) shall, as soon as organized, and
     biennially thereafter in the month of January, elaot
     from their members a president, vice-president and seoretary-
     txeaeurer. . . ."
          Artlola 4574 reads a8 f01lows~
         -Eaah member of the board shall reoeive for his ser-
    vises ten'dollars a day and neoessary travelling and inoi-
    dental expenses, while aotually engaged in the serviae of
    the board. The searetary shall receive his necessary
    expenses for.services aotually performed for the board.
    All printihng,postage and other oontfngent expenses,
    necessarily incurred ln administering this law shall be
    paid from She iaes received.by the board, and all expenees
    shall be itemized, verified, audited and an aoooont kept
    thereof by the Yaoretary of the Board, who shall pay the
    same out of said fees whioh acorued to it."
          Sinoe Artlola 4574 provides that “eaoh member of the
board shall reaaive ten dollars a day . . . while aatually
engaged in the service of the board,* we believe that you, a8 a
member and seoretary of the board, maa reoeive your per diem
of $10.00 for each day that you devote to the business of the
board, irrespeotive of whether the entire board is In sesai~n
on all suoh days.
          The statute does not expresa2y require aonsent Of
the board for suoh payments, but it would oertainly be proper,
if you see fit, to submit all aooounts to the board for approval.
                                           Yours very truly